DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/08/2021, with a request for continued examination filed 01/08/2021.
Claims 1-24 are pending.
Claims 1, 12, and 18 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/05/2021.

Response to Arguments

Applicant’s arguments, filed 01/08/2021, have been fully considered but they are moot in view of new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection . Rejections based on newly cited references(s) and interpretations of the previously cited prior art follow.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/004895 to Metcalfe et al., (hereinafter Metcalfe), in view of US Patent Publication No. 2004/0024494 to Bayoumi et al., (hereinafter Bayoumi), and in further view of US Patent Publication No. 2015/0185716 to Wichmann et al., (hereinafter Wichmann).


Regarding claim 1, Metcalfe teaches site controller of an electrical system of a site (Services controller 20 at a resource site, see P81, P83, Fig. 1, P90, P88, Metcalfe), the site controller comprising: 
a central interface configured to communicate with a central controller (Communication means to a central server computer 12. The communication means used to communicate with a central server computer and ISO is interpreted as a “central interface,” P90, P81, P88, Metcalfe) that is in communication with a plurality of other site controllers (Central server is in communication with a plurality of other services controllers at other resource sites, see Fig. 1, Metcalfe); 
a control interface configured to communicate with one or more distributed energy resources (DERs) of an electrical system of a site, the one or more DERs controllable by one or more control values of one or more control variables delivered to the one or more DERs through the control interface (Services controller 20 controls resource devices 16 of a site, where the control can be by a value, such as by set-point. The resources include energy resources such as generation resources, load sources, and energy storage sources, see P8, P90, P81, P88, P87, Fig. 1, Metcalfe);  and one or more processors configured to: 
process a proposed engagement rule set received from the central controller through the central interface, wherein the proposed engagement rule set provides one or more proposed engagement parameters for the site to participate in an event responsive to an aggregation opportunity with the other site controllers (A site receives at least one engagement parameter in the form of proposed resource control parameters, such as set points, through a central interface for a proposed engagement to participate in providing power to (or from) the whole system (i.e. aggregate), see P109, P124, P83, P92, P88, P33-34, P167, P105 Metcalfe), the one or more proposed engagement parameters comprising a proposed site change in power by the one or more DERs (The proposed service is to provide a change in electrical power by the resources, see P83, P33-34, P167, P105, Metcalfe), the proposed site change in power comprising one or more of provision of electrical power and reduction of consumption of electrical power during a proposed period of time (Change in power to (or from) the system as a while within a period of time, see P83, P33-34, P167, P105, Metcalfe); 
determine a predicted impact of implementing the proposed site change in power, as indicated by the proposed engagement rule set, over the proposed period of time by determining a cost of operation for the site using the proposed site change in power (Cost impacts determined on estimated impacts of applying set-points for resources, see P167, P105, P88, P33-34, Metcalfe), wherein to determine the cost of operation, the one or more processors: predict local load and generation during a time period associated with the aggregation opportunity (Cost impacts to participate in an ancillary opportunity are determined on estimated energy consumption (i.e., loads). An estimation is a prediction. Power consumed or supplied (i.e. generation) is also considered, see P27-34, P48, P55, 137, P105, 148, 59-160, Metcalfe); 
define a plurality of hypothetical control parameter sets that comprise the one or more values for the one or more control variables to control the one or more DERs to effectuate a change toward meeting the proposed site change in power for the aggregation opportunity (A determination of which resources to use at a given time to meet an ancillary service request, includes a determination of possible setpoints to operate resources. A consideration of a possible set-point is a “hypothetical” control parameter set of one or more values for one or more control variables to control a resource,  see P105 and P109-111, 148, 59-160, Metcalfe); 
Possible (i.e. hypothetical) setpoints (i.e. parameters) are analyzed to arrive at a cost effective combination with the goal of calculating the lowest cost means of delivering a requested ancillary service, which means that a minimization of cost is performed, see P54-56, Abs, P109-111 and 119-131, P144, P27-34, Metcalfe); 
and 
process a committed engagement rule set received from the central controller through the central interface, the committed engagement rule set configured to indicate a committed site change in power for the aggregation opportunity, by the one or more DERs, during a committed period of time, and wherein the committed site change in power is based on an impact response generated in response to a proposed site change in power, and is further based on other impact responses from the other site controllers (Resources that are determined to have be among resources provision a cost-optimized aggregate ancillary service, are sent set-points for implementation from central server to resource service controller, where the optimization is based on impacts to resources, see P8, P83, P88, P33-34, Metcalfe); 
control operation of the one or more DERs of the electrical system based on the committed engagement rule set by delivering electrical signals to the one or more DERs indicating one or more control values of one or more control variables, thereby modifying operation of the one or more DERs of the electrical system based on the committed engagement rule set (Resources that are determined to have be among resources provision a cost-optimized aggregate ancillary service, implement control as a result of set-points control values, see P8, P83, P88, P33-34, Metcalfe).


However, Bayoumi from the same or similar field of aggregated distributed resources, more explicitly teaches generate an response message, in response to a proposed engagement rule set (A potential dispatch scenario requiring a decision with local intelligence, see Abs., P32, P54, Bayoumi), to be transmitted to a central controller through a central interface (Central controller operates power resources based on decision outcomes, including based on application output outcomes. Said application decisions and outputs can be implemented by local controllers, see P54, P52, P66, P73, P71, Bayoumi), the impact response message indicating a predicted impact including a cost of operation for the site to participate in the aggregation opportunity using the engagement rule set versus a cost of operation if the site were not to participate in the aggregation opportunity (determined at a site controller) (Application implemented at local controllers gives output (message) including expected cost with or without the use of DR (distributed resource) (i.e., a cost of operation for the site resources to participate versus not participating), DR dispatch decision, dispatch level, which are impacts responses for dispatching a DR, P71, P73, P75, P79, P84, Fig. 5, P45, Bayouui).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating decisions performed at each local controller with corresponding output, as taught by Bayoumi.  
see P16, Fig. 5, Bayoumi). 

Metcalf does not explicitly teach a plurality of control hypothetical parameter sets corresponding to a plurality of segments of a time period associated with an aggregation opportunity;
However, Wichmann from the same or similar field of aggregated resources, teaches a plurality of control hypothetical parameter sets corresponding to a plurality of segments of a time period associated with an aggregation opportunity (Model setpoints (i.e. plurality of control hypothetical parameter sets) of a power plant participating in power aggregation are used to estimate costs for a time horizon of a proposed participation, wherein the horizon is made up of time intervals (i.e. segments of the opportunity), see P115, P103-104, P2-4, p155, Wichmann).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating segmented time horizon, as taught by Wichmann.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more greater resolution optimization prediction over a time horizon by dividing the time horizon into intervals in which optimization is performed for each interval and fine tuned (see P103-104, 115, P155, Wichmann). 


Regarding claim 2, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein one or more processors are further configured to: determine optimal control values for the one or more control variables, the optimal control values selected to A cost-optimized aggregate ancillary service, means that the control is determined to be provide control values for optimal cost, see P8, P83, P88, P33-34, Metcalfe); 
and control operation of the one or more DERs to implement the committed engagement rule set by providing the optimal control values to the one or more DERs through the control interface (Resources are controlled based on a cost-optimization implementation through resultant corresponding set-points control values, see P8, P83, P88, P33-34, Metcalfe). 

Regarding claim 3, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein a predicted impact of implementing a proposed site change in power indicated by a proposed engagement rule set is a difference in economic cost of the implementing (Impact, as in cost analysis, is an analysis of the difference in implementing a setpoint for the requested time as compared to not implementing it, see P125, P138, P133-139,P102,  Metrcalfe. NOTE: Bayoumi also teachis consideration of implementing vs not implementing in P71.). 


Regarding claim 4, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein a predicted impact of implementing the proposed site change in power indicated by a proposed engagement rule set comprises a predicted difference in economic cost between implementing the proposed site change in power and not implementing the proposed site change in power during the predetermined time period (Impact is an analysis of the difference in cost of implementing a setpoint for the requested time as compared to not implementing it. In other words, determining a benefit/cost of doing something is by definition gaining/losing something for performing an act versus not performing the act, see P125, P138, P133-139,P102,  Metrcalf). 


Regarding claim 5, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein a predicted impact of implementing a proposed site change in power indicated by a proposed engagement rule set comprises a predicted economic cost of implementing the proposed site change in power and a predicted economic cost of not implementing the proposed site change in power during the predetermined time period (Impact is an analysis in the difference cost of implementing a setpoint for the requested time as compared to not implementing it. This includes predicting economic costs such as wear and tear for implementing a proposed engagement and financial costs including price, see P105-106, P125, P138, P133-139, P102, Metrcalfe). 


Regarding claim 6, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein one or more DERs comprise one or more energy storage systems (ESSs), one or more electrical power generators, or both (Resources at a site include storage devices and generator resources, see P81, Metrcalfe);
Bayoumi further teaches wherein a proposed site change in power comprises a total electrical power proposed to be provided by a site during the proposed period of time (A site with a single storage unit with proposed dispatch comprises a total electrical power provided by the site for the proposed dispatch, and/or sending a single signal to a resource site to supply the total power of a proposed change in power, P37, P35, P55, P34, Bayoumi).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating total 
One of ordinary skill in the art would have been motivated to do this modification in order to provide an effective dispatch considering available site resources and circumstances (see P34, P37, P55, Bayoumi).

 
Regarding claim 7, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein one or more DERs comprise one or more loads (Load resources, see P81, Metcalfe), and wherein a proposed site change in power comprises a total proposed reduction of consumption of electrical power by one or more loads (Varying load resource for providing ancillary service, including turning off loads, which reduces consumption, see P83, P87, P88, Metcalfe. NOTE: Bayoumi also teaches load resources and reducing consumption, as in load shedding as a dispatch decision P72, p35, ). 


Regarding claim 8, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein the proposed engagement rule set comprises a proposed apportionment value (A set points are apportioned to one or more resources in one or more sites, see Abs, P18, P9, P145, Metcalf), and wherein the electrical system is to participate in aggregation opportunities together with one or more other electrical systems at one or more other sites through coordination of the central controller (Ancillary service with combination of sites and multiple resources, see Abs, P18, P81, 83, , Fig, 2, P9, P145, Metcalf. NOTE: Metcalf also teaches aggregated resources P54).
 

Regarding claim 9, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein one or more processors are configured to determine predicted impacts of implementing a plurality of different proposed engagement rule sets and generate impact response messages to report the predicted impacts to the central controller through the central interface (Combinations of setpoints are analyzed by looping through resources, see P145, P143-144, , Metcalfe). 
While Metcalfe it is implies that service controllers of sites have the ability to at least provide impact responses in the form of overrides, which constitute a cost prediction that a constraint may be violated (P88), Metcalf does not explicitly teach generate an impact response message to be transmitted to a central controller through a central interface, the impact response message indicating a predicted impact including a cost (determined at a site controller); 
However, Bayoumi from the same or similar field of aggregated distributed resources, more explicitly teaches generate an response message to be transmitted to a central controller through a central interface (Central controller operates power resources based on decision outcomes, including based on application output outcomes. Said application decisions and outputs can be implemented by local controllers, see P54, P52, P66, P73, P71, Bayoumi), the impact response message indicating a predicted impact including a cost (determined at a site controller) (Application implemented at local controllers gives output (message) including expected cost with DR (distributed resource), DR dispatch decision, dispatch level, which are impacts responses for dispatching a DR, P71, P73, P75, P79, P84, Fig. 5, P45, Bayoumi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating decisions performed at each local controller with corresponding output, as taught by Bayoumi.  
see P16, Fig. 5, Bayoumi). 


Claim 12 is rejected on the same grounds as claim 1, 2, 6, and 7.
Claim 13 is rejected on the same grounds as claim 2.


Regarding claim 14, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein a committed engagement rule set received from a central controller is the same as a proposed engagement rule set (A proposed that is implemented means the proposal and committed setpoint are the same, see P8, P83, P88, P33-34, Metcalfe). 


Regarding claim 15, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein determining an optimal predicted economic impact of implementing a proposed site change in power comprises constructing a cost function including a sum of predicted economic costs of operating an electrical system and performing an optimization algorithm on the cost function (Cost function used and cost-optimization obtained, including aggregating costs, see P143, 133, P83, Metcalfe). 


Claim 18 is rejected on the same grounds as claim 1, 8, and 2, where the central controller cited in claim 1 is being interpreted as an aggregation engine.

Claim 19 is rejected on the same grounds as claim 6.
Claim 20 is rejected on the same grounds as claim 7.
Claim 21 is rejected on the same grounds as claim 2 and 15.
Claim 22 is rejected on the same grounds as claim 2.
Claim 23 is rejected on the same grounds as claim 6.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe, in view of Bayoumi,  in view of Wichmann, and in further view of US Patent Publication No. 2007/0078856 to Dettinger et al., (hereinafter Dettinger).

Regarding claim 10, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein a plurality of different proposed engagement rule sets is received one at a time (Combinations of setpoints are received for analysis by looping through resources, thus its one at a time, see P145, P143-144, , Metcalfe) and impact response transmitted to a central controller corresponding one of the engagement rule sets (Cost impacts determined on estimated impacts of applying set-points for resources, see P167, P105, P88, P33-34, Metcalfe).

Bayoumi further teaches impact response messages are transmitted to a central controller (Application implemented at local controllers gives output (message) including expected cost with DR (distributed resource), DR dispatch decision, dispatch level, which are impacts responses for dispatching a DR, P71, P73, P75, P79, P84, Fig. 5, P45, Bayouui).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating decisions performed at each local controller with corresponding output, as taught by Bayoumi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide increased flexibility of control and add value to distributed resource management, and to reduce the amount of computation performed by a central controller by using local control computation (see P16, Fig. 5, Bayoumi). 

Metcalfe does not explicitly teach one at a time messages and responses.
However, Dettinger from the same or similar field of polling, teaches one at a time (Serial polling, see P69, Dettinger).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Brick and incorporating one at a time polling, as taught by Dettinger,  
One of ordinary skill in the art would have been motivated to do this modification according to optimize the time and effort to obtain information across nodes (see P69, 21, Abs., Dettinger). 


Regarding claim 11, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe further teaches wherein a plurality of different engagement rule sets are received (Combinations of setpoints are received, see P145, P143-144, Metcalfe) and impact response transmitted to a central controller (Cost impacts determined on estimated impacts of applying set-points for resources, see P167, P105, P88, P33-34, Metcalfe).
(Application implemented at local controllers gives output (message) including expected cost with DR (distributed resource), DR dispatch decision, dispatch level, which are impacts responses for dispatching a DR, P71, P73, P75, P79, P84, Fig. 5, P45, Bayouui).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating decisions performed at each local controller with corresponding output, as taught by Bayoumi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide increased flexibility of control and add value to distributed resource management, and to reduce the amount of computation performed by a central controller by using local control computation (see P16, Fig. 5, Bayoumi). 

Metcalfe does not explicitly teach messages sent and received together.
However, Dettinger from the same or similar field of polling, teaches together (Simultaneous, parallel, etc., polling, see P69, Dettinger).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Brick and incorporating parallel, as taught by Dettinger,  
One of ordinary skill in the art would have been motivated to do this modification according to optimize the time and effort to obtain information across nodes using a finite number of polling variations (see P69, 21, Abs., Dettinger). 


Claims 16, 17 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe, in view of Bayoumi,  in view of Wichmann, in view of US Patent Publication No. 2011/0125337 to Zavadsky et al., (hereinafter Zavadsky), and in further view of US Patent Publication No. 2012/0130556 to Mahoefer (hereinafter Mahoefer).

Regarding claim 16, the combination of Metcalfe, Bayoumi, and Wichmann teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Metcalfe does not explicitly teach wherein constructing a cost function comprises summing predicted time of use (ToU) supply charges wherein constructing a cost function comprises summing predicted time of use (ToU) supply charges.
However, Zavadsky from the same or similar field of grid and ancillary services, further teaches  wherein constructing a cost function comprises summing predicted time of use (ToU) supply charges wherein constructing a cost function comprises summing predicted time of use (ToU) supply charges (Time of Use costs considered, see P120, Zavadsky).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating a cost function with specific constraint needs and preferences, as taught by Zavadsky.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known optimization technique, as is a cost function, to obtain a desired optimized operation based on known economic costs to asses savings or lack thereof (see P63-65, 68-70, Zavadsky).

Metcalfe does not explicitly teach demand charges.
Mahoefer from the same or similar field of grid and ancillary services and demand response, teaches demand charges (Demand charges considered, see P29 P31-32, Mahoefer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Metcalfe and incorporating a cost function with specific constraint needs and preferences, including demand charge, as taught by Mahoefer.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known optimization technique, as is a cost function, to obtain a desired optimized operation based on known economic costs, such as demand charges, to asses savings or lack thereof (see P29 and 31-24; see P63-65, 68-70, Zavadsky).
 

Regarding claim 17, the combination of Metcalfe, Bayoumi, Wichmann, Zavadsky, and Mahoefer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Zavadsky wherein constructing a cost function further includes summing the predicted ToU supply charges and the predicted demand charges with equipment degradation costs associated with degradation of at least one of the one or more DERs (degradation of storage also considered, see P147, P137-147, Zavadsky. Metcalfe also considers wear and tear of resources).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy and site control as described by Brick and incorporating a cost function with specific constraint needs and preferences, as taught by Zavadsky.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known optimization technique, as is a cost function, to obtain a desired optimized operation based on known costs to asses savings or lack thereof (see P63-65, 68-70, Zavadsky). 

Claim 24 is rejected on the same grounds as claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117